                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                Plaintiff,                          )
                                                    )
       v.                                           )       No. 08-03340-CV-S-MDH
                                                    )
LUIS VAZQUES,                                       )
                                                    )
                Defendant.                          )

                                            ORDER

       Before the Court is a Motion filed by Defendant personally. (Doc. 93.) In his motion,

Defendant states that he “is being held illegally incarcerated” and asks this Court “to quash the

civil commitment.” Id. This action has been referred to the undersigned for processing and

handling. Upon review, the Motion will be denied without prejudice as unauthorized by law.

       Defendant is presently confined at the Medical Center for Federal Prisoners in Springfield,

Missouri, pursuant to an order of commitment under 18 U.S.C. § 4246. (Doc. 14.) Therefore, by

law, Defendant is not authorized to personally file a motion to determine whether he should be

released. See United States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019) (Section 4247(h)

requires that “motions for release from civil commitment be filed by an attorney or legal guardian

for the committed person”) cert. denied, 140 S.Ct. 2535 (Mar. 23, 2020). Here, the Motion is filed

by Defendant only, and not filed by his attorney or legal guardian. Notably, an attorney has been

appointed to represent Defendant in this action, who may file a motion requesting his release, if

appropriate. (Doc. 85.)




            Case 6:08-cv-03340-MDH Document 94 Filed 08/16/21 Page 1 of 2
       Therefore, the pro se Motion (doc. 93) is DENIED without prejudice. Any motion to the

Court must be made by and through Defendant’s attorney. The Clerk’s Office is directed to send

a copy of this Order to Defendant via regular mail.

       IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

DATE: August 16, 2021




                                                2

         Case 6:08-cv-03340-MDH Document 94 Filed 08/16/21 Page 2 of 2
